DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to 62/991,601 03/19/2020.

Status of Claims/Elected Species
Claims 1,9 and 11-19 are pending and under examination.
The elected species under examination is as follows:
Applicant elected COPD.
Applicant elected Sample VI, which includes
levalbuterol tartrate (470 mg), 
EDTA (20 mg), 
50% benzalkonium chloride aqueous solution (40 mg), and 
water (to 200 g), adjusted to a pH of 3.4.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed Jan 18, 2022, with respect to the  rejection(s) of 
Claim 13 under 35 USC 112(b) as being indefinite; 
Claims 1, 5, 9, 10, and 15 were rejected under 35 U.S.C. § 102 as being anticipated by US 2008/0319006 ("US Pub '006");

Claims 6-8 Over US 2008/0319006 in View of AU 2003222791;
Claims 11, 12, 14, 17, and 18 Over US 2008/0319006 in view of US 2019/0030268;
Claim 13 Over US 2008/0319006 in View of US 2019/0030268 and US 5,743,251;
Claim 19 Over US 2008/0319006 in View of US 2019/0030268 and US 5,256,310; have been fully considered and are persuasive in light of the amended claims, which significantly narrow the scope of independent Claims 1 and 19.  Therefore, the rejection(s) have/has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is/are made as noted below, which are necessitated by Applicants’ amendments to the claims. 
With regard to Attorney response arguing that US Pub 006 (or the balance of the previously cited prior art) does not disclose, teach or suggest amended claim 1 in terms of each and every limitation; these rejections have been withdrawn in view of the amended claims necessitating the below new rejections. 

Claim Rejections Necessitated by Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 is directed to a method of treating asthma or COPD in a patient, comprising administering to the patient the pharmaceutical formulation of claim 2.
Claim 16 depends from canceled claim 2.  As claim 2 is canceled, it fails to further limit the subject matter of the claim of which it is said to depend from as it depends from no presently pending claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of art rejections, claim 16 is being treated as if it depends from claim 1, where the formulation of claim 1 is administered to treat asthma or COPD.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 11, 12, 13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 2003222791 B2 in view of US 20080319006 A1 (McAffer US Pub 006) and US Pub 20070276048.
It is noted a common purpose among the claimed invention and the cited prior art is the need to develop propellant-free solutions which are nebulized for delivery of asthma drugs to the patient. 
The invention’s specification states “The present invention relates to a propellant-free inhalable formulation of levalbuterol or pharmaceutically acceptable salts thereof, such as levalbuterol tartrate, dissolved in water, which can be administered by a soft mist inhaler, and propellant-free inhalable aerosols resulting asthma and chronic obstructive diseases (COPD), see paragraph 7.
Accordingly, prior art with similar formulations comprising asthma/COPD treating drugs, where these formulations are intended to be administered via nebulizers as an inhaled mist, will be relevant to the prima facie case of obviousness. 
Similar to the claimed invention, AU 791 discloses it is directed to an aerosol formulation, free of propellant gas, comprising a known drug for the treatment of COPD/asthma, tiotropium, dissolved in water; where said formulation suitable for forming a mist by means of an atomizer (aka a nebulizer), see abstract.  
AU 791 discloses its formulations are provided for use of a pharmaceutical preparation to the invention for nebulizing in an inhaler, see page 3, lines 31-32. 
Amended claim 1 is directed to a liquid, propellant-free pharmaceutical formulation comprising: 
(a) levalbuterol or a salt thereof in an amount ranging from about 200mg/100g to about 500mg/100g; 
(b) water; 
(c) edetate disodium dihydrate in an amount ranging from about 5mg/100g to about 25 mg/100g; and 
(d) benzalkonium chloride in an amount ranging from about 10mg/100g to about 100mg/100g, 
wherein the formulation has a pH ranging from about 3.0 to about 5.0 and, wherein the formulation is suitable for administration using a soft mist inhaler.


    PNG
    media_image1.png
    221
    844
    media_image1.png
    Greyscale

Additionally, AU 791 discloses other overlapping ranges of its excipients as follows.
AU ‘791 teaches use of stabilizers such as editic acid (EDTA) see page 6, 2nd paragraph. AU ‘791 teaches the content based on sodium edetate is between 5 mg/100 ml of formulation and 20mg/100 ml of formulation, preferably between 5 mg/100 ml of formulation and 15 mg/100 ml of formulation, more preferably between 8 mg/100 ml of formulation and 12 mg/100 ml of formulation, most preferably 10 mg/100 ml of formulation, see page 6, 3rd paragraph.
	AU 791 teaches its pharmaceutical formulations contain benzalkonium chloride (preservatives) between 8 mg/100 ml of formulation and 12 mg/100 ml, see page 3, bottom of page. Since the density of the formulation is 1.00 g / cm3, the 100 g formulation corresponds to a volume of 100 ml; benzalkonium chloride preservative in an amount of 10 mg/ 100 ml formulation is equivalent to 10 mg/ 100 g formulation).
While disclosing an asthma/COPD treating formulation with the same claimed excipients and pH with overlapping ranges for the same intended use and/or purpose, a nebulized formulation of an asthma/COPD treating drug, AU 791 does not disclose the 
To address this, US Pub 006 teaches a nebulizer formulation contains levalbuterol and ipratropium in about 2 ml or less of saline; said formulation is used for treatment of COPD and asthma and other airways diseases and disorders, see abstract.
	See also paragraphs 8 and 16 where US Pub 006 teaches its invention provides a method of treatment of COPD, asthma and other conditions associated with reversible obstruction of the airways comprising administering, via a nebulizer, a formulation containing both levalbuterol and an anticholinergic agent in a pharmaceutically acceptable carrier [i.e., water]; where such formulations are in ampoules, see paragraph 16.	
Further, providing one of skill in the art to look towards the nebulized formulations of levalbuterol with regard to the claimed water-based carriers of the claimed invention and AU 791, US Pub 006 teaches its formulations and compositions generally comprise a pharmaceutically acceptable carrier, including liquid carrier such as water (and may comprise other components), see paragraph 30. 
	While disclosing the claimed levalbuterol as an active ingredient for its inhaled formulation, US Pub 006 does not disclose the claimed dose range of levalbuterol. To address this claimed range of about 200 mg/100g to about 500 mg/100g, it is noted that the specification discloses its working examples of Table 1 are directed to 20.36 mg levalbuterol tartrate QS to 100 grams of water (i.e. 100ml, based on 1g/ml density) as a carrier.  Therefore, the concentration of the claimed formulation would be from 200 
	Therefore, prior art disclosing nebulized formulations with concentrations of active ingredient in a concentration range of 0.2% to 0.5% will be relevant to the obviousness rejection.
	Regarding the use of levalbuterol as an inhaled formulation, US Pub 048 discloses inhaled albuterol formulations comprising water for the treatment of asthma and COPD (see paragraphs 2-3), where such solution is inhaled via a nebulizer, see paragraph 7, where the pH of said formulation is in a range (about 3.0 to about 4.5, see paragraph 14) that that overlaps with the claimed range of about 3.0 to about 5.0.
	With regard to the claimed range amounts of levalbuterol, US Pub 048 discloses that for its “HIGH” dose formulation, 0.25 g of albuterol is mixed with and QS to 100 ml of water, see Example 9, paragraph 117 and accompanying Table. As noted above, this leads to an amount of 0.25g/100ml or 0.25g/100g or 0.25% w/v concentration (based on the density of water being about 1.0 g/ml), within the claimed range of 0.2grams/100 ml to 0.5 grams/100ml.  See also paragraph 108 disclosing 250 mg of albuterol were added to the formulation solution QS to 100 grams of water. 
	Further, it is noted that while US Pub 048 cites formulations of albuterol, by definition, it defines “albuterol” can exist as pure (R)-enantiomer of albuterol, also known as levalbuterol, see paragraph 45.

The specification discloses that soft mist inhalers are those that which an amount of less than about 70, 30 or 15 microliters of pharmaceutical solution can be nebulized in one puff. See paragraph 24.
AU 791 discloses its preferred nebulisers are those in which an amount of less than 100 microlitres, preferably less than 50 microlitres, most preferably less than 20 microlitres of active substance solution can be nebulised preferably in one puff or two puffs, see page 2 first paragraph.  Therefore, AU 791 teaches the soft mist inhaler limitation of claim 1. 
	Accordingly, one of ordinary skill in the art would have a basis to look at the teachings of US Pub 048, disclosing amounts of nebulized levalbuterol, in combination with the teachings of AU 791 and US Pub 006 to rely on said levalbuterol amounts for a nebulized formulation as claimed.
The rationale to support a finding of obviousness is the combination of prior art elements (the nebulized formulation of AU 791 intended to treat asthma/COPD and teachings of levalbuterol inhaled formulations of US Pub 006, with the same water carrier) according to known methods (treatment of asthma/COPD in the claimed amounts of albuterol/levalbuterol for a nebulized formulation as per US Pub 048) to predictably arrive at the claimed invention.
claim 9 and the limitation of a pharmacologically acceptable additive, US Pub 006 teaches excipients and/or additives; these include antioxidants, such as, but not limited to, vitamins, provitamins, ascorbic acid, vitamin E or salts or esters thereof, see paragraph 32
Regarding claim 11 and the limitation of forming an inhalable aerosol by using pressure to force a defined amount of the pharmaceutical formulation through a nozzle to nebulize the pharmaceutical formulation, AU 791 discloses its nebuliser [device] sprays a defined volume of the pharmaceutical formulation out through small nozzles at high pressures, so as to produce inhalable aerosols, see page 9, last paragraph.
Regarding claim 12 and the limitation of the amount of the pharmaceutical formulation administered ranges from about 5 to about 30 microliters, AU 791 discloses its preferred nebulisers are those in which an amount of less than 100 microlitres, preferably less than 50 microlitres, most preferably less than 20 microlitres of active substance solution can be nebulised preferably in one puff or two puffs to form an aerosol having an average particle size of less than 20 microns, preferably less than 10 microns, so that the inhalable part of the aerosol already corresponds to the therapeutically effective quantity, see page 1, first paragraph. 
Regarding claim 13 where the inhalable aerosol has an aerosol D50 of less than about 5 μm, AU 791 discloses its nebulizer forms an aerosol having an average particle size of less than 20 microns, preferably less than 10 microns, so that the inhalable part of the aerosol already corresponds to the therapeutically effective quantity, see page 1, first paragraph. 
claims 15-16 and 18 and the limitation of treating asthma or COPD in a patient, US Pub ‘006 teaches a method of treatment of COPD or asthma using the teachings of the invention comprises administering to a human patient, via a nebulizer, a formulation containing effective amounts of both levalbuterol and ipratropium in a pharmaceutically acceptable carrier, see paragraph 16.
Claim 19 is directed to a device for administering levalbuterol or a salt thereof comprising:
(a) a soft mist inhaler and
(b) a liquid, propellant-free pharmaceutical formulation comprising:
	(i) levalbuterol or a salt thereof present in an amount between about
	200mg/100g to about 500mg/100g;
	(ii) water;
	(iii) edetate disodium dihydrate in an amount ranging from about 				5mg/100g to about 25 mg/l00g; and
	(iv) benzalkonium chloride in an amount ranging from about 10mg/100g to 		about 100mg/100g,
wherein the pharmaceutical formulation has a pH in a range from about 3.0 to about 5.0, and wherein the formulation is contained in the soft mist inhaler.
Regarding the formulation of claim 19, as noted above, the liquid propellant-free pharmaceutical formulation comprising levalbuterol, water, EDTA, benzalkonium chloride and pH is described above in the rejection of claim 1. 
Regarding claim 19 and the limitation of a device and the intended use limitation that the formulation is suitable for administration with a soft mist inhaler device, AU 791 
The specification discloses that soft mist inhalers are those that which an amount of less than about 70, 30 or 15 microliters of pharmaceutical solution can be nebulized in one puff. See paragraph 24.
AU 791 discloses its preferred nebulisers are those in which an amount of less than 100 microlitres, preferably less than 50 microlitres, most preferably less than 20 microlitres of active substance solution can be nebulised preferably in one puff or two puffs, see page 2 first paragraph.  Therefore, AU 791 teaches the soft mist inhaler limitation of claim 1. 
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 2003222791 B2 in view of US 20080319006 A1 (McAffer US Pub 006) and US 20070276048, as applied to claims 1, 9, 11, 12, 13, 15, 16, 18, and 19 in further view of US 2019/0030268. 
Regarding claims 14 and 17 and the limitation(s) of administering the formulation using an inhaler comprising a blocking function and a counter (nebulizing the formulation in an inhaler), US Pub ‘268 teaches its typical atomizer 1 comprising the block function and the counter described above, an aerosol 14 that can be inhaled by a patient is generated through the atomization of the fluid 2, which is preferred formulated as a medicament liquid, see 
The rationale to support a finding of obviousness is the combination of prior art elements (the nebulized formulation of AU 791 intended to treat asthma/COPD and teachings of levalbuterol inhaled formulations of US Pub 006, with the same water carrier) according to known methods (treatment of asthma/COPD in the claimed amounts of albuterol/levalbuterol for a nebulized formulation as per US Pub 048; where the nebulizer inhaler comprises a block function and counter as per US Pub ‘268) to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Conclusion
	In conclusion, no claims are allowed.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        

/James D. Anderson/Primary Examiner, Art Unit 1629